Title: To George Washington from General William Howe, 12 September 1777
From: Howe, William
To: Washington, George



Sir,
Head Quarters Dilworth [town, Pa.] 12th Septemr 1777

The Number of wounded Officers and Men of your Army in this Neighbourhood, to whom every possible Attention has been paid, will nevertheless require your immediate Care, as I shall not be so situated as to give them the necessary Relief. Any Surgeons you may chuse to send to their Assistance, upon Application to me, in consequence of your Orders, shall be permitted to attend them.
The Officers Paroles will be taken, and the Men considered as Prisoners of War. With due Respect I am, Sir, your most obedient humble Servant

W. Howe

